UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11149 CAPITAL REALTY INVESTORS, LTD. (Exact Name of Issuer as Specified in its Charter) District of Columbia 52-1219926 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNoþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kþ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of Aaccelerated filer and large accelerated filer@ in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The units of limited partner interest of the Registrant are not traded in any market.Therefore, the units of limited partner interest had neither a market selling price nor an average bid or asked price. DOCUMENTS INCORPORATED BY REFERENCE CAPITAL REALTY INVESTORS, LTD. 2-K TABLE OF CONTENTS Page Number PART I Item 1. Business I-1 Item 2. Properties I-3 Item 3. Legal Proceedings I-3 Item 4. Submission of Matters to a Vote of Security Holders I-3 PART II Item 5. Market for the Registrant’s Partnership Interests and Related Partnership Matters II-1 Item 7. Management’s Discussion and Analysis of Financial Condition and Results or Operations II-2 Item 8. Financial Statements II-5 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure II-6 Item 9A. Controls and Procedures II-6 Item 9B. Other Information II-8 PART III Item 10. Directors and Executive Officers of the Registrant III-1 Item 11. Executive Compensation III-1 Item 12. Security Ownership of Certain Beneficial Owners and Management III-2 Item 13. Certain Relationships and Related Transactions III-3 Item 14. Principal Accountant Fees and Services III-3 PART IV Item 15. Exhibits and Financial Statements IV-1 PART I ITEM 1.BUSINESS Capital Realty Investors, Ltd. (the “Partnership”) is a limited partnership which was formed under the District of Columbia Limited Partnership Act on June 1, 1981.On December 31, 1981, the Partnership commenced offering 30,000 units of limited partner interest through a public offering managed by Merrill Lynch, Pierce, Fenner & Smith, Incorporated.The Partnership closed the offering on December 31, 1982, at which time 24,837 units of limited partner interest had become subscribed.As of December 31, 2011, 90 units of limited partner interest had been abandoned. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, current and former shareholders of CRI and Rockville Pike Associates, Ltd., a Maryland limited partnership which includes the shareholders of CRI and certain former officers and employees of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. The Partnership was formed to invest in real estate, which is the Partnership's principal business activity, by acquiring and holding limited partner interests in limited partnerships (“Local Partnerships”).The Partnership originally made investments in eighteen Local Partnerships.As of December 31, 2011, the Partnership retained investments in six Local Partnerships.The original objectives of these investments, not necessarily in order of importance, were to: (i) preserve and protect the Partnership's capital; (ii) provide, during the early years of the Partnership's operations, current tax benefits to the partners in the form of tax losses which the partners could use to offset income from other sources; (iii) provide capital appreciation through increases in the value of the Partnership's investments and increased equity through periodic payments on the indebtedness of the apartment complexes; and (iv) provide cash distributions from sale or refinancing of the Partnership's investments and, on a limited basis, from rental operations. See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, for a discussion of factors affecting the original investment objectives. The Local Partnerships in which the Partnership invested were organized by private developers who acquired the sites, or options thereon, applied for mortgage financing and applicable mortgage insurance and/or subsidies, and who generally remain as the local general partners in the Local Partnerships.In most cases, the local general partners of the Local Partnerships retain responsibility for maintaining, operating and managing the projects.However, under certain circumstances, the Local Partnerships’ partnership agreements permit removal of the local general partner and replacement with another local general partner or with an affiliate of the Partnership's Managing General Partner. As a result of its investment in the Local Partnerships, the Partnership became the principal limited partner in eighteen (six remaining as of December 31, 2011) Local Partnerships.As a limited partner, the Partnership's legal liability for obligations of the Local Partnerships is limited to its investment.In most cases, an affiliate of the Managing General Partner of the Partnership is also a general partner of the Local Partnerships.The local general partners and affiliates of the Managing General Partner may operate other apartment complexes which may be in competition for eligible tenants with the Local Partnerships' apartment complexes. I-1 PART I ITEM 1.BUSINESS - Continued A schedule of the apartment complexes owned by Local Partnerships in which the Partnership has an investment as of December 31, 2011, follows. SCHEDULE OF APARTMENT COMPLEXES OWNED BY LOCAL PARTNERSHIPS IN WHICH CAPITAL REALTY INVESTORS, LTD. HAS AN INVESTMENT (1) Name and Location Of Apartment Complex Mortgage Payable at 12/31/11 (2) Financed and/or Insured and/or Subsidized Under Number of Rental Units Units Authorized for Low Income Subsidies Expiration of HAP Contract Capitol Commons Lansing, MI Michigan State Housing Development Authority (MAHDA) 05/31/12 (4) Chestnut Fresno, CA California Housing Finance Agency 90 90 01/14/13 Hillview Terrace Traverse City, MI Rural Economic Community Development New Sharon Woods Apts. Deptford, NJ Federal Housing Administration(FHA) 51 51 09/01/26 Shallowford Oaks Chamblee, GA FHA Westwood Village New Haven, CT Connecticut Housing Finance Authority 48 48 11/01/12 Totals (6 Properties) Name and Location of Apartment Complex Units Occupied As Percentage of Total Units As of December 31, Average Effective Annual Rental Per Unit for the Years Ended December 31, Capitol Commons Lansing, MI 98% 100% 99% 99% 100% Chestnut Fresno, CA 100% 98% 99% 99% 99% Hillview Terrace Traverse City, MI 100% 99% 99% 99% 99% New Sharon Woods Apts. Deptford, NJ 97% 98% 97% 98% 93% Shallowford Oaks Chamblee, GA 53% 88% 85% 82% 88% Westwood Village New Haven, CT 97% 97% 97% 96% 95% Totals (6 Properties) (3) 91% 91% 95% 96% 96% $ 9,609 $ 8,770 $ 8,725 $ 8,771 $ 9,204 All properties are multifamily housing complexes.No single tenant rents 10% or more of the rentable square footage.Residential leases are typically one year or less in length, with varying expiration dates, and substantially all rentable space is for residential purposes. The amounts provided are the balances of first mortgage loans payable by the Local Partnerships as of December 31, 2011. The totals for the percentage of units occupied and the average effective annual rental per unit are based on a simple average. Management of the Local Partnership has applied for a new 20 year HAP contract. As of June 30, 2012, MHSDA is still in process of reviewing the application I-2 PART I ITEM 1.BUSINESS – Continued On November, 1, 2011, the mortgage holder for Shallowford Oaks, LSREF2 Chalk 2, LLC, foreclosed on the property and became the new owner of the property pursuant to a non-judicial foreclosure sale under the power of sale clause contained in its law documents.As a result of the foreclosure all of the assets and liabilities of the Local Partnership were written off as of December 31, 2011. The resulting loss of the foreclosure was $31,263 and is recorded on the Statements of Operations as Loss from foreclosure on Local Partnership. ITEM 2.PROPERTIES Through its ownership of limited partner interests in Local Partnerships, Capital Realty Investors, Ltd., indirectly holds an interest in the real estate owned by the Local Partnerships.See Part I, Item 1, for information concerning these properties. ITEM 3.LEGAL PROCEEDINGS There are no material pending legal proceedings to which the Partnership is a party. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. I-3 PART II ITEM 5. MARKET FOR THE REGISTRANT’S PARTNERSHIP INTERESTS AND RELATED PARTNERSHIP MATTERS (a) There is no established market for the purchase and sale of units of limited partner interest (Units) in the Partnership, although various informal secondary market services may exist.Due to the limited markets, however, investors may be unable to sell or otherwise dispose of their Units. (b) As of April 1, 2012, there were approximately 1,196 registered holders of Units in the Partnership. (c) On July 26, 2010, the Partnership paid a cash distribution of $742,410 ($30 per Unit) to the Limited Partners who were holders of record as of July 1, 2010. II-1 PART II ITEM 7.
